United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-60061
                        Conference Calendar


JOHN CLAYTON FIELD,

                                      Plaintiff-Appellant,

versus

TIMOTHY P. KOTTEMANN; DONALD SMITH,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 1:01-CV-492
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Clayton Field, Mississippi prisoner # K2672, appeals

the district court’s denial of his FED. R. CIV. P. 60(b) motion

following the dismissal of his 42 U.S.C. § 1983 complaint

for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

He raises numerous allegations of ineffective assistance of

counsel relating to his guilty-plea conviction for sexual battery

of a child.

     Field does not address the basis of the district court’s

denial of his Rule 60(b) motion.   Because he has not identified

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60061
                                -2-

any error in the district court’s denial of his Rule 60(b)

motion, Field has abandoned the only issue before the court on

appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   Field’s appeal is without

merit and therefore is dismissed as frivolous.   See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.

     The district court’s dismissal of Field’s § 1983 complaint

pursuant to § 1915(e)(2)(B)(ii) and this court’s dismissal of

this appeal as frivolous both count as strikes for purposes of

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).   Field is warned that if he accumulates

three strikes under § 1915(g), he will not be allowed to proceed

in forma pauperis in any civil action or appeal while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.